
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(ao)


AMENDMENT NUMBER TWO
TO THE
MAGELLAN HEALTH SERVICES, INC.
2000 LONG-TERM INCENTIVE COMPENSATION PLAN


        Pursuant to the powers of amendment reserved in Article XVIII of the
Magellan Health Services, Inc. 2000 Long-Term Incentive Compensation Plan (the
"Plan"), Magellan Health Services, Inc. hereby amends the Plan as follows:

1.

        Article 4.01 of the Plan hereby is amended by deleting the first
sentence of this section and substituting the following thereof and:

        Subject to adjustment as provided in Section 4.02 herein, the number of
shares of Common stock hereby reserved for issuance to Participants under the
Plan shall be two million (2,000,000), no more than fifty thousand (50,000) of
which may be granted in the form of Restricted Shares.

2.

        Subject to the approval of the Company's stockholders, the effective
date of this Amendment Number Two to the Plan shall be December 6, 2001.

A-1

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10(ao)



AMENDMENT NUMBER TWO TO THE MAGELLAN HEALTH SERVICES, INC. 2000 LONG-TERM
INCENTIVE COMPENSATION PLAN
